Citation Nr: 0737776	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  02-21 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as major depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1953 to 
October 1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to the 
benefit currently sought on appeal.

A hearing on this matter was scheduled for May 9, 2003.  
However, the hearing was cancelled upon written request of 
the veteran.  


FINDING OF FACT

An acquired psychiatric disorder, claimed as major 
depression, first manifested years after the veteran's 
service and is not related to his service.  


CONCLUSION OF LAW

An acquired psychiatric disorder, claimed as major 
depression, was not incurred in or aggravated by active 
military service, nor may a psychosis be presumed to have 
been incurred therein.  38 U.S.C.A.   §§ 1110, 5103-5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated January 2002 and March 2006, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim.  Additionally, in 
March 2006, the veteran was notified of the way initial 
disability ratings and effective dates are established.

The Board notes that the January 2002 correspondence did not 
provide adequate notice of the evidence necessary to 
substantiate a claim for service connection.  Fully 
satisfactory notice in that regard was not delivered until 
March 2006, after the claim was adjudicated.  However, the RO 
subsequently readjudicated the claim based on all the 
evidence in May 2007; thus, the veteran was able to 
participate effectively in the processing of his claim.  
There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claim would have been different had complete 
VCAA notice been provided at an earlier time.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  While it 
appears that the veteran's service medical records were lost 
in the 1973 fire at the National Personnel Records Center 
(NPRC), his separation examination and DD-214 are available 
and have been associated with the claims file.  The veteran 
has been medically evaluated in conjunction with his claim.  

In May 2006, the RO requested additional treatment records 
pertaining to the veteran's hospitalization for major 
depressive disorder in 1985 and 1986 at the Mepsi Center.  No 
additional records were obtained.  There are periodic 
summaries prepared by the veteran's treating physicians 
during and immediately after this hospitalization, which 
describe the course of the veteran's treatment, but these 
appear to be the only available records.  There is no 
indication that other outstanding records are available for 
review.  Additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  The duties to notify and assist have been met.

Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131;  38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Furthermore, 
service connection for a psychosis is presumed if it is 
manifest to a compensable degree within a year of separation 
from active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§  3.307, 3.309. 

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A May 2007 VA examination concluded that the veteran suffers 
from depressive disorder.  As the evidence shows that the 
veteran has a current psychiatric disorder, the first element 
of a service connection claim is met.  

The veteran's service medical records are not on file and 
according to the record, were apparently destroyed in a 1973 
fire at the NPRC in St. Louis, Missouri.  The Court has held 
that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the- doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
has been undertaken with this heightened duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

As a preliminary matter, it is noted that there is no medical 
evidence of a psychosis manifesting to a compensable degree 
within one year of the veteran's separation; thus, the 
presumptive period is not for application.  See 38 C.F.R. §§  
3.307, 3.309.  The Board shall now consider whether service 
connection on a direct basis is warranted.  

The veteran's October 1955 separation examination is 
available for review.  It is negative for any psychiatric 
disorders.  Similarly, the veteran's DD-214 does not indicate 
that the veteran was given a medical discharge or found 
unsuitable for military service.  

In 1985, the veteran was hospitalized for an acute 
psychiatric episode, manifested by homicidal and suicidal 
ideation, insomnia, compulsion, and feelings of worthlessness 
and hopelessness.  A VA examination in January 1986, noted a 
"long history of a nervous condition."  A concurrent 
interview with the veteran's wife revealed that his symptoms 
had been present for at least twenty years.  During the 
examination, the veteran displayed severe paranoia, suicidal 
and homicidal ideation, delusions, impaired judgment, poor 
memory, and compulsive tendencies. 

The veteran was discharged in May 1986 and a review of the 
summaries of his treatment shows that neither the veteran nor 
his physicians attributed his symptoms to his active service.  
Since August 1986, he has received a non-service-connected 
pension for his psychiatric disability. 

A May 2001 opinion by Dr. Juarbe diagnosed the veteran with 
major depressive disorder, which he related to the veteran's 
active service.  The physician noted that the veteran had had 
depressive episodes during service which were manifested by 
crying spells, insomnia, suspicion, feelings of loneliness, 
and anxiety attacks.  The physician did not indicate the 
source of his information concerning these in-service 
episodes.   

In May 2007, the veteran received a VA medical evaluation in 
conjunction with his claim for service connection.  After 
examining the veteran and reviewing the claims folder, 
including the veteran's separation examination, the records 
of his hospitalization for depression, and the 2001 nexus 
opinion, the examiner concluded that objective evidence did 
not support a finding that the veteran's psychiatric disorder 
was caused by his active service.  It was pointed out that 
there were no psychiatric manifestations in service, the 
veteran's psychiatric status at service discharge was normal, 
and that the first manifestation of psychiatric disability 
was many years following active duty.  It was also noted that 
there were no contemporaneous records or other support for 
Dr. Juarbe's opinion.  

Based upon the evidence of record, the Board finds that 
service connection is not warranted in this case.  While the 
veteran has a current diagnosis of a psychiatric  disorder, 
there is no competent evidence that it is related to service.  
Records dated in 1986 noted that the veteran had a "long 
history of a nervous condition," but the first post-service 
indication of depression in the record is in September 1985, 
thirty years after the veteran's separation from active 
service.  In view of the lengthy period of time between 
service discharge and the first indication of a psychiatric 
disorder, there is no evidence of continuity of 
symptomatology and this weighs against the claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).   

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached. The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

The record contains a May 2001 opinion by Dr. Juarbe, 
relating the veteran's psychiatric disorder to his active 
service.  However, there is no indication that the physician 
had the opportunity to review the veteran's service records 
or his claims file, nor did he give a basis for his opinion.  
Thus, it is of limited probative value. Id. 

The Board finds that the May 2007 VA examination is more 
complete and thorough than the nexus opinion provided in May 
2001.  The VA examination report was based upon a review of 
the claims folder and specifically took into account the 
veteran's hospitalization records and the May 2001 nexus 
opinion.  The VA examiner offered a thorough discussion and 
extensive support for her opinion, while the May 2001 opinion 
appears to be based on the veteran's account of the etiology 
of his disability.  Therefore, the Board finds the VA 
examination report is more probative than the May 2001 nexus 
opinion.  

To the extent that the veteran himself has claimed that his 
psychiatric disorder is related to service, as a layman, he 
has no competence to give a medical opinion on the etiology 
of a  condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In sum, the preponderance of the evidence is against 
finding that the veteran's psychiatric disorder was incurred 
in or is otherwise related to service, and the claim is 
denied.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 




ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as major depression, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


